DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 5 is objected to because of the following informalities:  “from the at least one of the upper” lacks antecedent basis and is understood as –from the only one of the upper--.  Appropriate correction is required.
Allowable Subject Matter
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-12, 14-20, 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al (2003/0176923).
Keller et al teaches a method of implanting a prosthetic disc.

    PNG
    media_image1.png
    425
    247
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    276
    media_image2.png
    Greyscale

The method comprising providing a prosthetic disc comprising: upper 2 and lower 1 plates and a core 10.
Wherein the core has at least one convex bearing surface 22 configured to slide over a corresponding bearing surface 23 of one of the upper and lower plates upon implantation between adjacent vertebrae;
providing a rib (7 and/or 14) on only one of the upper and lower plates (lower) and a channel (12 and/or 13) in a corresponding bearing surface of the core, with the rib 
inherently positioning the core between the upper and lower plates with the core held captive between the plates while the plates slide over the core by locating the rib within the channel;
and inherently inserting the prosthetic disc between the separated vertebrae.
However, Keller et al fails to specifically state forcibly separating adjacent vertebrae from one another to provide space for insertion of the prosthetic disc.
It would have been obvious to one having ordinary skill in the art that disc space most be regained between adjacent vertebrae (such as degenerative or thinning discs) by force to regain enough space for insertion of the prosthetic disc to provide proper alignment of the spine.

    PNG
    media_image3.png
    848
    754
    media_image3.png
    Greyscale
 

Claim 3, wherein the core comprises at least one spherical surface; see par. 0035. 
Claim 4, wherein the rib extends into the core and does not extend through the core; see figure 4 above. 
Claim 5, wherein the rib extends outward from the [at least] –only—one of the upper and lower plates in a direction toward the other one of the plates; see the interior surface of rib 14. 
Claim 6. The method of claim 1, wherein the core slides on a bearing surface of the at least one plate and the rib extends from the bearing surface toward the other one of the plates; see rib 14.
Claim 7, both the upper and lower plates is free to rotate to some degree with respect to the core. 
Claim 8, the bearing surface of the plate at least partially surrounds the rib extending from the bearing surface; see 12 and/or 13.
Claim 9, wherein the core comprises a polyethylene, polymer or ceramic material; see at least par. 0001 and 0031.
Claim 10, wherein a central axis of each of the upper and lower plates is located midway between lateral edges of the upper or lower plate; and wherein the rib is located between the central axis of the one of the upper and lower plates and an outer periphery thereof; see figure 1. 

Claim 12, wherein the core has upper and lower surfaces complementary in shape to the inner bearing surfaces of the upper and lower plates to allow the upper and lower plates to slide over the core upon implantation between the adjacent vertebrae; see at least figure 4.
Claim 14, wherein the rib 7 has side surfaces (top, bottom) located substantially at right angles to the bearing surface (interior surface of plate 1) on which the rib is located. 
Claim 15, wherein the rib is located with clearance in the channel. 
Claims 15-16, the rib is located with clearance in the channel. The method of claim 15, wherein at a limit of sliding movement of the plates over the core which allows for AP and lateral movement (see discussion of claim 2), the rib abuts against the channel. Rib 14 and channel 13 additional meet these claims.
Claim 17, both ribs 7 and 14 have side surfaces include two opposite side surfaces which are substantially parallel. Rib 7 side surface relative to the rib itself.
Claim 18, wherein the plate bearing surface at least partially surrounds the two opposite side surfaces of the rib 7. 
Claim 19, the spherical convex bearing surface of the core allows the core to rotate freely with respect to at least one of the upper and lower plates. 

Claim 22, wherein the core has a substantially circular shaped perimeter. See figure 4, “substantially” is a board term; see MPEP 2173.05(b)(D).
 Claim 23, wherein the prosthetic is inherently inserted between the separated vertebrae in a posterior direction so not come through the spinal cord.
Claim 24, it is inherent that after insertion of the prosthetic disc, the vertebrae, adjacent ligaments and soft tissues are allowed to move together to hold the prosthetic disc in place. This implant is not a fusion implant.
Claim 25, wherein the rib and channel provide a retaining structure which restrains both lateral and anterior/posterior movement of the core with respect to the upper and lower plates; see the discussion for claim 2 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774